 



Exhibit 10.2
Upper Call Option Transaction
November 21, 2007
THE SECURITIES REPRESENTED HEREBY (THE “OPTIONS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE OPTIONS MAY NOT BE OFFERED,
SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

         
 
       
To:
  TXCO Resources, Inc.    
 
  777 E. Sonterra Blvd., Suite 350    
 
  San Antonio, TX 78258    
 
  Attention: James E. Sigmon, President      
From:
  Capital Ventures International    
 
  By: Heights Capital Management, Inc., Its Authorized Agent
 
  101 California Street, Suite 3250    
 
  San Francisco, CA 94111    
 
  Attention: Martin Kobinger    

Ladies and Gentlemen:
     The purpose of this agreement (this “Confirmation”) is to confirm the+
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Capital Ventures
International (“Party A”) and TXCO Resources, Inc. (“Party B”). This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

1.   This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions” and, together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.       This Confirmation evidences a complete and
binding agreement between Party A and Party B as to the terms of the Transaction
to which this Confirmation relates. This Confirmation shall be subject to an
agreement (the “Agreement”) in the form of the 2002 ISDA Master Agreement (the
“ISDA Form”) as if Party A and Party B had executed an agreement in such form
(without any Schedule but with the elections set forth in this Confirmation, it
being understood the “Cross-Default” shall not apply to this Transaction). For
the avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.       All provisions contained in, or incorporated by reference to,
the Agreement will govern this Confirmation except as expressly modified herein.
In the event of any inconsistency between this Confirmation and either the
Definitions or the Agreement, this Confirmation shall govern.

 



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION

          2.   The general terms relating to the Transaction are as follows:
 
       
 
  Option Style:   European
 
       
 
  Option Seller:   Party B
 
       
 
  Option Buyer:   Party A
 
       
 
  Strike Price:   $18.10
 
       
 
  Trade Date:   November 21, 2007
 
       
 
  Effective Date:   November 26, 2007, subject to Section 8(o) hereof
 
       
 
  Option Type:   Call
 
       
 
  Components:   The Transaction will be divided into individual Components, each
with the terms set forth in this Confirmation, and, in particular, with the
Number of Options and Expiration Dates set forth in this Confirmation. The
payments and deliveries to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement.
 
       
 
  Issuer:   TXCO Resources, Inc.
 
       
 
  Shares:   The shares of common stock of the Issuer, par value $0.01 per Share
(Ticker Symbol: TXCO).
 
       
 
  Number of Options:   For each Component, as provided in Annex A to this
Confirmation.
 
       
 
  Option Entitlement:   One Share per Option
 
       
 
  Market Disruption Event:   Section 6.3(a) of the Equity Definitions is hereby
amended by replacing clause (ii) thereof in its entirety with the following:
“(ii) an Exchange Disruption, or” and inserting immediately following clause
(iii) thereof the following: “; in each case that the Calculation Agent
reasonably determines is material.”
 
       
 
  Relevant Price:   VWAP Price

2



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION

         
 
  VWAP Price:   The “Volume Weighted Average Price” per Share on such day, as
displayed on Bloomberg Page “TXCO UQ<equity>AQR” (or any successor thereto) for
the Issuer with respect to the period from 9:30 a.m. to 4:00 p.m. (New York City
time) on such day, as determined by the Calculation Agent. If no price at such
time is available, or there is a Market Disruption Event on such Expiration
Date, the Calculation Agent shall determine the VWAP Price in a commercially
reasonable manner.
 
       
 
  Premium:   $17,852,212.10
 
       
 
  Premium Payment Date:   Effective Date.
 
       
 
  Exchange:   The Nasdaq Global Market
 
       
 
  Related Exchange:   Any exchange on which options or futures on the relevant
Shares are traded.
 
       
 
  Clearance System:   DTC
 
       
 
  Calculation Agent:   Party A. Whenever the Calculation Agent acts or makes a
determination, it will do so in good faith and in a commercially reasonable
manner consistent with its obligations under the Equity Definitions.
 
       
 
  Procedures for Exercise:    
 
       
 
  In respect of each Component:    
 
       
 
  Expiration Time:   The close of trading on the Exchange
 
       
 
  Expiration Date:   Each of the ten (10) consecutive Scheduled Trading Days
occurring immediately prior to the Component Expiration Date, provided that if
any Expiration Date shall not be an Exchange Business Day, such Expiration Date
shall be postponed to the immediately succeeding Exchange Business Day and the
corresponding Expiration Date for each subsequent Daily Number of Options shall
be moved back an equal number of Exchange Business Days reflecting such
postponement.
 
       
 
  Component Expiration Date:   The Component Expiration Date provided in Annex A
to this Confirmation.

3



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION

         
 
       
 
  Daily Number of Options:   One-tenth the Number of Options provided in Annex A
to this Confirmation with respect to each Component.
 
       
 
  Automatic Exercise:   Applicable.
 
       
 
  Settlement Terms:    
 
       
 
  Settlement Method Election:   Applicable; provided that (i) any such election
shall apply to all Exercise Dates (in accordance with the terms below) and may
be for Cash Settlement or Net Share Settlement; (ii) references to “Physical
Settlement” in Section 7.1 of the Equity Definitions shall be replaced by
references to “Net Share Settlement”; (iii) Party B may elect Cash Settlement
only if Party B represents and warrants to Party A in writing on the date of
such election that, as of such date, Party B is not aware of any material
nonpublic information concerning itself or the Shares and is electing Cash
Settlement in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws; and (iv) any election of settlement method
shall apply to all Components. At any time prior to making a Settlement Method
Election, Party B may, without the consent of Party A, amend this Confirmation
by notice to Party A to eliminate Party B’s right to elect Cash Settlement.
 
       
 
  Electing Party:   Party B
 
       
 
  Settlement Method Election Date:   The thirtieth (30th) Scheduled Trading Day
immediately preceding the first Expiration Date.
 
       
 
  Default Settlement Method:   Net Share Settlement
 
       
 
  Settlement Date:   For the Daily Number of Options exercised or deemed
exercised on each Expiration Date prior to the Component Expiration Date, the
third Exchange Business Day following the Component Expiration Date.
 
       
 
  Cash Settlement:   If Cash Settlement applies, then, notwithstanding any
contrary terms of Article 8 of the Equity Definitions, for any Daily Number of
Options exercised or deemed exercised on any Expiration Date, Party B shall pay,
on the Settlement Date, the Cash Settlement Amount to Party A. The Cash
Settlement Amount shall be determined as follows:

4



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION

         
 
       
 
      (i) If the Settlement Price is less than or equal to the Strike Price,
then the Cash Settlement Amount shall equal zero.

(ii) If the Settlement Price is greater than the Strike Price, then the Cash
Settlement Amount shall equal the product of (x) the Daily Number of Options,
(y) the Option Entitlement and (z) the Settlement Price minus the Strike Price.
 
       
 
  Net Share Settlement:   On a Settlement Date, Party B shall deliver to Party A
a number of Shares equal to the Number of Shares to be Delivered and will pay to
Party A the Fractional Share Amount, if any.
 
       
 
  Number of Shares to be Delivered:   The Cash Settlement Amount (determined as
if Cash Settlement were applicable) divided by the Settlement Price, rounded
down to the nearest whole number.
 
       
 
  Cash Settlement Payment Date:   For all Daily Number of Options exercised or
deemed exercised on each Expiration Date, the third Exchange Business Day
following the Component Expiration Date.
 
       
 
  Settlement Currency:   USD
 
       
 
  Settlement Price:   For any Daily Number of Options, the VWAP Price of the
Shares on the relevant Expiration Date determined by Calculation Agent at the
Expiration Time on the relevant Expiration Date for such Daily Number of
Options. If no price at such time is available, or there is a Market Disruption
Event on such Expiration Date, the Calculation Agent shall determine the
Settlement Price in a commercially reasonable manner.
 
       
 
  Failure to Deliver:   Applicable
 
       
 
  Other Applicable Provisions:   To the extent Party B is obligated to deliver
Shares hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Party B is the issuer of
the Shares) and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction.

5



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION

         
 
       
 
  Adjustments:    
 
       
 
       Method of Adjustment:   Calculation Agent Adjustment
 
       
 
  Extraordinary Dividend:



Extraordinary Events:
  Any dividend or distribution that has an ex-dividend date occurring on or
after the Trade Date and on or prior to the date on which Party B satisfies all
of its delivery obligations hereunder; provided that no regular or periodic
dividend on Party B’s Preferred Shares shall be an Extraordinary Dividend.

                   Consequences of Merger Events and Tender Offers:
 
       
 
            (a) Share-for-Share:   Modified Calculation Agent Adjustment, or at
Party A’s election, Cancellation and Payment (Calculation Agent Determination)
 
       
 
            (b) Share-for-Other:   Cancellation and Payment (Calculation Agent
Determination)
 
       
 
            (c) Share-for-Combined:   Component Adjustment, or at Party A’s
election, Cancellation and Payment (Calculation Agent Determination)
 
       
 
  Tender Offer:   Applicable
 
       
 
  Nationalization, Insolvency or
Delisting:   Cancellation and Payment (Calculation Agent Determination)
 
       
 
  Additional Disruption Events:    
 
       
 
  (a) Change in Law:   Applicable; provided that Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by (i) replacing the phrase “the
interpretation” in the third line thereof with the phrase “or announcement or
statement of the formal or informal interpretation” and (ii) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”.
 
       
 
  (b) Failure to Deliver   Applicable
 
       
 
  (c) Insolvency Filing:   Applicable
 
       
 
  (d) Hedging Disruption:   Applicable
 
       
 
  (e) Increased Cost of Hedging:   Applicable
 
       
 
  (f) Loss of Stock Borrow:   Applicable

6



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION

         
 
       Maximum Stock Loan Rate:   5%
 
       
 
  Hedging Party:   Party A for all applicable Additional Disruption Events
 
       
 
  Determining Party:   Party A for all applicable Additional Disruption Events
 
       
 
  Non-Reliance:   Applicable
 
       
 
  Agreements and Acknowledgments   Applicable
 
  Regarding Hedging Activities:    
 
       
 
  Additional Acknowledgments:   Applicable
 
       
 
  Additional Termination Events:   Applicable. The following will constitute an
Additional Termination Event:
 
       

  (a)   Party B shall send Party A an Early Exercise Notice under the terms of
the lower call option Transaction entered into herewith, and the sole Affected
Party will be Party B.

         
 
  Additional Termination at Party B
election:   Party B may elect at any time with advance written notice of thirty
(30) Scheduled Trading Days to early terminate this Transaction; provided that
that termination amount shall be determined by Calculation Agent in accordance
with Section 6(e) of the Agreement where Party B is the sole affected party, and
such amount shall be paid in cash on the scheduled termination date.

3.   Account Details:       Party A Payment Instructions:            To be
provided by Party A.       Party B Payment Instructions:            To be
provided by Party B.   4.   Offices:       The Office of Party A for the
Transaction is:                           Capital Ventures International      
                    C/O Heights Capital Management, Inc.
                    101 California Street, Suite 3250
                    San Francisco, CA 94111

7



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION

    The Office of Party B for the Transaction is:                           TXCO
Resources, Inc.
                    777 E. Sonterra Blvd., Suite 350
                    San Antonio, TX 78258   5.   Notices: For purposes of this
Confirmation:

  (a)   Address for notices or communications to Party B:

             
 
           
 
  To:   TXCO Resources Inc.    
 
      777 E. Sonterra Blvd., Suite 350    
 
      San Antonio, TX 78258    
 
      Attn:    
 
      Telephone:    
 
      Facsimile:    

  (b)   Address for notices or communications to Party A:

             
 
  To:   Capital Ventures International    
 
      C/O Heights Capital Management, Inc.    
 
      101 California Street, Suite 3250    
 
      San Francisco, CA 94111      
 
      Attention: Martin Kobinger-    
 
      Telephone: (415) 403-6500    
 
      Facsimile: (415) 403-6525    

6.   If any of the transactions contemplated by the Securities Purchase
Agreement dated as of November 21, 2007 (the “Purchase Agreement”) among Party B
and each of the Buyers specified therein relating to the sale of up to 100,000
shares of Perpetual Convertible Preferred Stock (the “Preferred Shares”) of
Party B, shall fail to close on the date specified therein for any reason, or
any subsequent date allowed thereunder for postponements permitted under the
terms thereof, the entirety of this Transaction shall terminate automatically
and Party B shall be the sole Affected Party and this Transaction shall be the
sole Affected Transaction and such termination shall be treated as an Additional
Termination Event. For purposes of determining Loss in relation to any
Additional Termination Events or otherwise, it shall be assumed that all
conditions to the exercise of these Options have occurred.

8



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION

7.   Additional agreements, representations, warranties and covenants:

  (a)   In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Party B represents and warrants to and for the
benefit of, and agrees with, Party A as follows:

     (i) In relation to the Transaction, Party B acknowledges its
responsibilities under applicable federal securities laws, including without
limitation Rule 10b-5 under the Exchange Act. Party B represents and warrants on
the Trade Date, (A) none of Party B and its officers and directors is aware of
any material nonpublic information regarding Party B or the Shares and (b) all
reports and other documents filed by Party B with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.
     (ii) Prior to the Trade Date, Party B shall deliver to Party A a resolution
of Party B’s board of directors authorizing the Transaction and such other
certificate or certificates as Party A shall reasonably request.
     (iii) Party B is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.
     (iv) Party B is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
     (v) On any Expiration Date, Party B shall not, and shall cause its
affiliates and affiliated purchasers (each as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) not to, directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Party A.
     (vi) On the Trade Date (A) the assets of Party B at their fair valuation
exceed the liabilities of Party B, including contingent liabilities, (B) the
capital of Party B is adequate to conduct the business of Party B and (C) Party
B has the ability to pay its debts and obligations as such debts mature and does
not intend to, or does not believe that it will, incur debt beyond its ability
to pay as such debts mature.
     (vii) On the Effective Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not subject to a
“restricted period,” as such term is defined in Regulation M (“Regulation M”)
under the Exchange Act.
     (viii) Any Shares, when issued and delivered in a Net Share Settlement of
the Options or a Share Termination Alternative settlement in accordance with the
terms of this Confirmation, will be duly

9



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION

      authorized and validly issued, fully paid and nonassessable, and the
issuance thereof will not be subject to any preemptive or similar rights.    
(b)   Each of Party A and Party B agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.     (c)   Each of Party A and Party B acknowledges
that the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), by virtue of Section 4(2) thereof. Accordingly, Party A represents and
warrants to Party B that (i) it has the financial ability to bear the economic
risk of its investment in the Transaction and is able to bear a total loss of
its investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.     (d)   The parties hereto further agree and acknowledge (A) that this
Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Title 11 of the United States Code (the “Bankruptcy
Code”), with respect to which each payment and delivery hereunder is a
“settlement payment,” as such term is defined in Section 741(8) of the
Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “transfer,” as such term is defined in Section 101(54)
of the Bankruptcy Code, and (B) that Party A is entitled to the protections
afforded by, among other sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code.

8.   Other Provisions:

  (a)   Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Party B shall owe Party A any amount pursuant to
Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the
event of an Insolvency, a Nationalization, a Tender Offer or a Merger Event, in
each case, in which the consideration or proceeds to be paid to holders of
Shares consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Party B is the Defaulting
Party or a Termination Event in which Party B is the Affected Party, that
resulted from an event or events within Party B’s control) (a “Payment
Obligation”), Party B shall have the right, in its sole discretion, to satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) by giving irrevocable telephonic notice to Party A, confirmed in writing
within one Scheduled Trading Day, between the hours of 9:00 AM and 12:00 PM, New
York City time, on the relevant Merger Date, Tender Offer Date, Announcement
Date or Early Termination Date, as applicable (“Notice of Share Termination”).
Upon such Notice of Share Termination, the following provisions shall apply on
the Scheduled Trading Day immediately following the Merger Date, Tender Offer
Date, Announcement Date or Early Termination Date, as applicable:

     
Share Termination Alternative:
  Applicable and means that Party B shall deliver to Party A the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

10



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION

     
Share Termination Delivery Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Party B at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of a Merger Event, a Tender Offer, a Nationalization or an
Insolvency, a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Merger Event, Tender Offer, Nationalization or Insolvency. If such
Merger Event, Tender Offer, Nationalization or Insolvency involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Seller is the issuer of the Shares) and 9.12 of the Equity Definitions
will be applicable, as if “Physical Settlement” were applicable and all
references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

  (b)   Registration/Private Placement Procedures. (i) If, in the reasonable
judgment of Party A or Party B, based on the advice of counsel, either (a) any
securities of Party B or its affiliates comprising any Share Termination
Delivery Units or (b) any Shares, in either case deliverable to Party A
hereunder (any such securities or Shares, “Delivered Securities”) would not be
immediately freely transferable by Party A under Rule 144(k) under the
Securities Act, then the provisions set forth in this Section 8(b) shall apply.
At the election of Party B by notice to Party A within one Exchange Business Day
after the relevant delivery obligation arises, but in any event at least one
Exchange Business Day prior to the date on which such delivery obligation is
due, either (A) all Delivered Securities, delivered by Party B to Party A shall
be covered by an effective registration statement of Party B for immediate
resale by Party A (such

11



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION

      registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to Party
A) or (B) Party B shall deliver additional Delivered Securities so that the
value of such Delivered Securities, as determined by the Calculation Agent to
reflect an appropriate liquidity discount, equals the value of the number of
Delivered Securities that would otherwise be deliverable if such Delivered
Securities were freely tradeable (without prospectus delivery) upon receipt by
Party A (such value, the “Freely Tradeable Value”); provided that Party B may
not make the election described in this clause (B) if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the delivery by Party B to Party A (or any affiliate designated by Party A)
of the Delivered Securities or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Delivered Securities by
Party A (or any such affiliate of Party A). (For the avoidance of doubt, as used
in this paragraph (b) only, the term “Party B” shall mean the issuer of the
relevant securities, as the context shall require.)

  (i)   If Party B makes the election described in clause (b)(i)(A) above:

         (A) Party A (or an Affiliate of Party A designated by Party A) shall be
afforded a reasonable opportunity to conduct a “due diligence” investigation
with respect to Party B that is customary in scope for underwritten follow-on
offerings of equity securities of companies of comparable size, maturity and
lines of business; provided that if Party A is not reasonably satisfied with the
results of the investigation described in this subclause (A) or Party B’s
compliance with clause (b)(i)(A) above and subclause (ii)(B) below, then Party B
shall be deemed to have made the election described in clause (b)(i)(B) above;
provided, however, that Party A has given Party B reasonable notice of its
determination and provided Party B with reasonable opportunity to satisfy Party
A’s concerns; and
         (B) Party A (or an Affiliate of Party A designated by Party A) and
Party B shall enter into an agreement (a “Registration Agreement”) on
commercially reasonable terms in connection with the public resale of such
Delivered Securities by Party A or such Affiliate substantially similar to
underwriting agreements customary for underwritten follow-on offerings of equity
securities of companies of comparable size, maturity and lines of business, in
form and substance commercially reasonably satisfactory to Party A or such
Affiliate and Party B, which Registration Agreement shall include, without
limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Party A and its Affiliates and Party B, shall
provide for the payment by Party B of all registration expenses in connection
with such resale, including all registration costs and reasonable expenses of
counsel for Party A, and shall provide for the delivery of accountants’ “comfort
letters” to Party A or such Affiliate with respect to the financial statements
and certain financial information contained in or incorporated by reference into
the Prospectus as are customarily requested in comfort letters covering
underwritten follow-on offers of equity securities of companies of comparable
size, maturity and lines of business.

  (ii)   If Party B makes or is deemed to make the election described in clause
(b)(i)(B) above:

         (A) All Delivered Securities shall be delivered to Party A (or any
Affiliate of Party A designated by Party A) pursuant to the exception from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

12



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION
         (B) Party A (or an Affiliate of Party A designated by Party A) and any
potential institutional purchaser of any such Delivered Securities from Party A
or such Affiliate identified by Party A shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation in compliance
with applicable law with respect to Party B customary in scope for private
placements of equity securities of companies of comparable size, maturity and
lines of business (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them);
         (C) Party A (or an Affiliate of Party A designated by Party A) and
Party B shall enter into an agreement (a “Private Placement Agreement”) on
commercially reasonable terms in connection with the private placement of such
Delivered Securities by Party B to Party A or such Affiliate and the private
resale of such shares by Party A or such Affiliate, substantially similar to
private placement purchase agreements customary for private placements of equity
securities of companies of comparable size, maturity and lines of business, in
form and substance commercially reasonably satisfactory to Party A and Party B,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, Party A and its Affiliates and Party B, shall provide for
the payment by Party B of all expenses in connection with such resale, including
all fees and expenses of counsel for Party A, shall contain representations,
warranties and agreements of Party B reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales, and shall use commercially
reasonable efforts to provide for the delivery of accountants’ “comfort letters”
to Party A or such Affiliate with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
offering memorandum prepared for the resale of such Shares as are customarily
requested in comfort letters covering private placements of equity securities of
companies of comparable size, maturity and lines of business;
         (D) Party B agrees that any Delivered Securities so delivered to Party
A, (i) may be transferred by and among Party A and its Affiliates, and Party B
shall effect such transfer without any further action by Party A and (ii) after
the minimum “holding period” under Rule 144(k) under the Securities Act has
elapsed with respect to such Delivered Securities, Party B shall promptly
remove, or cause the transfer agent for such Delivered Securities to remove, any
legends referring to any such restrictions or requirements from such Delivered
Securities upon delivery by Party A (or such Affiliate of Party A) to Party B or
such transfer agent of seller’s and broker’s representation letters customarily
delivered by Party A in connection with resales of restricted securities
pursuant to Rule 144 under the Securities Act, without any further requirement
for the delivery of any certificate, consent, agreement, opinion of counsel,
notice or any other document, any transfer tax stamps or payment of any other
amount or any other action by Party A (or such affiliate of Party A); and
         (E) Party B and Party A shall not take, or cause to be taken, any
action that would make unavailable either the exemption pursuant to Section 4(2)
of the Securities Act for the delivery by Party B to Party A (or any affiliate
designated by Party A) of the Delivered Securities or the exemption pursuant to
Section 4(1) or Section 4(3) of the Securities Act for resales of the Delivered
Securities by Party A (or any such affiliate of Party A).

  (c)   Make-whole. If (x) Party B elects to deliver Share Termination Delivery
Units pursuant to Section 8(a) hereof or (y) Party B makes the election
described in clause (b)(i)(B) of Section 8(b) hereof, then in either case Party
A or its affiliate may sell such Shares or Share Termination Delivery Units, as
the case may be,

13



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION

      during a period (the “Resale Period”) commencing on the Exchange Business
Day following delivery of such Shares or Share Termination Delivery Units, as
the case may be, and ending on the Exchange Business Day on which Party A
completes the sale of all such Shares or Share Termination Delivery Units, as
the case may be, or a sufficient number of Shares or Share Termination Delivery
Units, as the case may be, so that the realized net proceeds of such sales
exceed the amount of the Payment Obligation (in the case of clause (x), or in
the case that both clause (x) and clause (y) apply) or the Freely Tradeable
Value (in the case that only clause (y) applies)(such amount of the Payment
Obligation or Freely Tradeable Value, as the case may be, the “Required
Proceeds”). If any of such delivered Shares or Share Termination Delivery Units
remain after such realized net proceeds exceed the Required Proceeds, Party A
shall return such remaining Shares or Share Termination Delivery Units to Party
B. If the Required Proceeds exceed the realized net proceeds from such resale,
Party B shall transfer to Party A by the open of the regular trading session on
the Exchange on the Exchange Trading Day immediately following the last day of
the Resale Period the amount of such excess (the “Additional Amount”) in cash or
in a number of additional Shares (“Make-whole Shares”) in an amount that, based
on the Relevant Price on the last day of the Resale Period (as if such day was
the “Valuation Date” for purposes of computing such Relevant Price), has a
dollar value equal to the Additional Amount. The Resale Period shall continue to
enable the sale of the Make-whole Shares in the manner contemplated by this
Section 8(c). This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 8(g).     (d)   Repurchase Notices.
Party B shall, on any day on which Party B effects any repurchase of Shares, use
its best efforts to promptly give Party A a written notice of such repurchase (a
“Repurchase Notice”) on such day if, following such repurchase, the Notice
Percentage as determined on such day is (i) greater than 8.9% and (ii) greater
by 0.5% than the Notice Percentage included in the immediately preceding
Repurchase Notice (or, in the case of the first such Repurchase Notice, greater
than the Notice Percentage as of the date hereof). The “Notice Percentage” as of
any day is the fraction, expressed as a percentage, the numerator of which is
the Number of Shares and the denominator of which is the number of Shares
outstanding on such day.     (e)   Beneficial Ownership. Notwithstanding
anything to the contrary in the Agreement or this Confirmation, in no event
shall Party A be entitled to receive, or shall be deemed to receive, any Shares
if, upon such receipt of such Shares, the “beneficial ownership” (within the
meaning of Section 13 of the Exchange Act and the rules promulgated thereunder)
of Shares by Party A or any entity that directly or indirectly controls Party A
(collectively, “Party A Group”) would be equal to or greater than 9.9% or more
of the outstanding Shares. If any delivery owed to Party A hereunder is not
made, in whole or in part, as a result of this provision, Party B’s obligation
to make such delivery shall not be extinguished and Party B shall make such
delivery as promptly as practicable after, but in no event later than one
Exchange Business Day after, Party A gives notice to Party B that such delivery
would not result in Party A Group directly or indirectly so beneficially owning
in excess of 9.9% of the outstanding Shares.     (f)   Limitations on Settlement
by Party B. Notwithstanding anything herein or in the Agreement to the contrary,
in no event shall Party B be required to deliver Shares in connection with the
Transaction in excess of 6,832,000 Shares (the “Capped Number”). Party B
represents and warrants (which shall be deemed to be repeated on each day that
the Transaction is outstanding) that the Capped Number is equal to or less than
the number of authorized but unissued Shares of Party B that are not reserved
for future issuance in connection with transactions in the Shares (other than
the Transaction) on the date of the determination of the Capped Number (such
Shares, the “Available Shares”). In the event Party B shall not have delivered
the full number of Shares otherwise deliverable as a result of this Section 8(g)
(the resulting deficit, the “Deficit Shares”), Party B shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to

14



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION

      the extent, that (i) Shares are repurchased, acquired or otherwise
received by Party B or any of its subsidiaries after the Trade Date (whether or
not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant date become no
longer so reserved and (iii) Party B additionally authorizes unissued Shares
that are not reserved for other transactions. Party B shall immediately notify
Party A of the occurrence of any of the foregoing events (including the number
of Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver such Shares thereafter. Party B
shall not take any action to decrease the number of Available Shares below the
Capped Number.     (g)   Right to Extend. Party A may postpone any Exercise Date
or any other date of valuation or delivery with respect to some or all of the
relevant Options (in which event the Calculation Agent shall make appropriate
adjustments to the Number of Shares to be Delivered with respect to one or more
Components) for up to an aggregate number of thirty (30) Exchange Business Days,
if Party A determines, in its reasonable discretion, that such extension is
reasonably necessary or appropriate to preserve Party A’s hedging or hedge
unwind activity hereunder in light of existing liquidity conditions or to enable
Party A to effect purchases of Shares in connection with its hedging, hedge
unwind or settlement activity hereunder in a manner that would, if Party A were
Party B or an affiliated purchaser of Party B, be in compliance with applicable
legal, regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Party A.     (h)   Equity Rights. Party B intends that
all documentation with respect to this Transaction is intended to qualify this
Transaction as an equity instrument for purposes of SFAS 150 and EITF 00-19.
Party A acknowledges and agrees that this Confirmation is not intended to convey
to it rights with respect to the Transaction that are senior to the claims of
common stockholders in the event of Party B’s bankruptcy. For the avoidance of
doubt, the parties agree that the preceding sentence shall not apply at any time
other than during Party B’s bankruptcy to any claim arising as a result of a
breach by Party B of any of its obligations under this Confirmation or the
Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Party B hereinunder or pursuant to any other agreement.     (i)  
Transfer and Assignment. Party B may not transfer or assign its rights and
obligations hereunder and under the Agreement without the prior written consent
of Party A. Party A may transfer or assign its rights and obligations hereunder
and under the Agreement, in whole or in part, at any time without the consent of
Party B, subject to the restrictions set forth in the legend appearing at the
top of this Confirmation.     (j)   Disclosure. Effective from the date of
commencement of discussions concerning the Transaction, Party B and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Party B relating to such tax treatment and tax
structure.     (k)   Designation by Party A. Notwithstanding any other provision
in this Confirmation to the contrary requiring or allowing Party A to purchase,
sell, receive or deliver any Shares or other securities to or from Party B,
Party A may designate any of its affiliates to purchase, sell, receive or
deliver such Shares or other securities and otherwise to perform Party A’s
obligations in respect of the Transaction and any such designee may assume such
obligations. Party A shall be discharged of its obligations to Party B to the
extent of any such performance.

15



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION

  (l)   Additional Termination Event. If Party A reasonably determines that it
is advisable to terminate a portion of the Transaction so that Party A’s hedging
activities related to the Transaction will comply with applicable securities
laws, rules or regulations, an Additional Termination Event shall occur in
respect of which (1) Party B shall be the sole Affected Party and (2) the
Transaction shall be the sole Affected Transaction.     (m)   Opinion. Party B
shall deliver to Party A an opinion of counsel, dated as of the Trade Date and
reasonably acceptable to Party A in form and substance covering the matters
specified in Annex I hereto.     (n)   Waiver of Trial by Jury. EACH OF PARTY B
AND PARTY A HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS
OF PARTY A OR ITS AFFILIATES OR PARTY B OR ITS AFFILIATES IN THE NEGOTIATION,
PERFORMANCE OR ENFORCEMENT HEREOF.     (o)   Governing Law. THE AGREEMENT AND
THIS CONFIRMATION AND ANY OTHER MATTERS ARISING OUT OF OR RELATING TO THE
TRANSACTION OR THE ACTIONS OF PARTY A OR ITS AFFILIATES OR PARTY B OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

Party B hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Party A) correctly sets forth the terms of the agreement between Party A and
Party B with respect to the Transaction, by manually signing this Confirmation
or this page hereof as evidence of agreement to such terms and providing the
other information requested herein and immediately returning an executed copy to
Heights Capital Management, Inc., 101 California Street, Suite 3250, San
Francisco, CA 94111, Facsimile (415) 403-6525.

16



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION
     Please confirm that the foregoing correctly sets forth the terms of your
agreement by signing and returning this Confirmation.

                  Very truly yours,    
 
                CAPITAL VENTURES INTERNATIONAL
BY: HEIGHTS CAPITAL MANAGEMENT, INC,
Its Authorized Agent
(Party A)    
 
           
 
  By:    
 
         Name: Martin Kobinger         Title: Investment Manager    

          Agreed and Accepted By:    
 
        TXCO RESOURCES INC.
(Party B)    
 
       
By:
       
 
 
 
James E. Sigmon    
 
  President    

17



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION
Annex A
For each Component of the Transaction, the Number of Options and Expiration Date
are set forth below.

              Component Number   Number of Options   Component Expiration Date
1
    1,266,114     May 21, 2013
 
           
2
    1,266,114     November 21, 2013
 
           
3
    1,266,114     May 21, 2014

18



--------------------------------------------------------------------------------



 



UPPER CALL OPTION TRANSACTION
ANNEX I
Matters to be covered in Opinion of Counsel to Party B
     1. Party B is validly existing as a corporation in good standing under the
laws of the State of Delaware.
     2. Party B has the requisite corporate power and authority to enter into
the Transaction (for purposes of this Annex 1, the “Agreement”) and to carry out
the Transactions contemplated thereby.
     3. The execution and delivery by Party B of the Transaction, and the
performance by Party B of its obligations under the Transaction, have been duly
authorized by all necessary corporate action on the part of Party B.
     4. The Transaction has been duly authorized, executed and delivered by
Party B.
     5. No consent, approval or authorization of, or registration, filing or
declaration with, any governmental or public body or authority is required in
connection with the execution, delivery or performance by Party B of the
Transaction.
     6. The execution, delivery and performance by Party B of the Transaction
and compliance by Party B with the terms and provisions thereof will not,
whether with or without the giving of notice or lapse of time or both, result in
a breach or violation of any of the terms and provisions of, or constitute a
default under, (A) any material indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which Party B or any subsidiary is bound or by which
Party B or any subsidiary or any of their respective properties may be bound or
affected, or (B) any Delaware or federal law, statute, rule, regulation or order
or any judgment, order, writ or decree of any governmental agency or body or any
court having jurisdiction over Party B or any of its properties.
     7. Neither Party B nor any subsidiary is an “investment company” or a
company “controlled” by an “investment company”, in each case within the
meanings ascribed to such terms in the Investment Company Act of 1940, as
amended, nor is Party B or any subsidiary subject to regulation under said Act.

19